DETAILED ACTION
This is the final office action regarding application number 16/209154, filed on December 04, 2018, which claims benefit of PRO 62/594230, filed on December 04, 2017 and claims foreign benefit of KR10-2018-0154009, filed on December 03, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154009 as required by 37 CFR 1.55.
Response to Amendment
The amendment filed on December 22, 2021 has been entered. Claims 1-4, 6-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed on September 22, 2021.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The applicant is requested to submit a clean version (without markings) of the full specification excluding the claims and a statement that the substitute specification contains no new matter. There has been numerous changes of reference elements in specification and drawings submitted on 12/22/2021 . A clean copy of the whole document would provide clarity. 
Claim Interpretation
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
The claimed “preset adjustment unit” is interpreted as numerical values.
The claimed “by moving the display unit in the first direction or the second direction”
The limitation “wherein when the cooking time displayed on the display unit is changed and then is not changed any more for a certain time, setting of the cooking time is completed,”  is interpreted as the control unit sets the input value of time as cooking time. Paragraph [0176] of original disclosure describes “When the cooking time has changed and then is not changed any more for a certain time, for example, one second, the control unit may determine that setting of the cooking time is completed.”
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  .  The amended claims 1 and 16 recite “the cooking time …increases or decreases …by moving the display unit in the first direction or the second direction”  . However, as described in Fig. 3 the display unit is attached to knob ring such that display unit is moved only when the knob ring is moved. The term “moving the display unit” should be changed to “moving the knob ring” to be consistent with the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 and 16 recite “when a user pushes …the knob to set the heating power level or the cooking temperature, the knob remains in a position moved by the user”. Paragraph [92] of the original disclosure describes “The knob 302 may infinitely rotate in a first direction, for example, counterclockwise or a second direction, for example, clockwise. When the user rotates the knob 302, the knob 302 does not return to an initial position and remains in a position 
Fig. 6 and 7 describe another embodiment of the knob where knob is pushed and rotated. Paragraph [122] describes “ Referring to FIGS. 6 and 7, as a pressure is applied to the knob, a universal joint 200 moves in a direction of compressing the sensor spring 420.”
The original disclosure does not describe a single embodiment where the knob is push as well as non-return. The applicant cannot combine features from different embodiments in one invention.
Claims 2-4, 6-15, 17-20 are rejected based of their dependency on claims 1 and 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-15, 17, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “a knob ring ….. to increase or decrease the cooking time by a prescribed increment” and “the cooking time ……increases or decreases as much as a preset adjustment unit by moving the display unit”. It is not clear if prescribed increment and preset adjustment unit are pointing to the same value. 
Claim 9 depends on claim 1 and recites “a preset target cooking time”. It is not clear if this time is same as “the cooking time” in claim 1.
Claim 11 depends on claim 1 and recites “a preset target cooking time”. It is not clear if this time is same as “the cooking time” in claim 1.
Claim 16 recites “a preset adjustment unit”. Claim 17 depends on claim 16 and recites “a prescribed amount”. It is not clear if prescribed amount and preset adjustment unit are pointing to the same value.
Claim 16 recites “a preset adjustment unit”. Claim 18 depends on claim 16 and recites “a prescribed value”. It is not clear if prescribed value and preset adjustment unit are pointing to the same value.
Claim 16 recites “a preset adjustment unit”. Claim 20 depends on claim 16 and recites “a preset increment”. It is not clear if preset increment and preset adjustment unit are pointing to the same value.
Claims 2-4, 6-15 are rejected based of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-4, 6-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 2,  13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe).
Regarding claim 1,
“A cooking device comprising: a heating module including a heating device for heating a container;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller. Stoves and ovens are cooking devices with heating modules.) 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a controller configured to control a heating operation of the heating device;” (Dondurur teaches in abstract “A single knob or controller having a variety of embodiments is disclosed and incorporates both the timer and a temperature controller.” Thus Dondurur establishes a controller to control power supply to a heating device.)
“and a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time, wherein the knob module includes:” (Fig. 1 teaches knob module 10a to control cooking temperature and time.)
 “a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction, and configured to be rotated to be set at preset intervals;” (Fig. 1 teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. Knob 100 can be rotated in clockwise or anticlockwise direction as taught in paragraph [18]. Fig. 1 of Dondurur teaches knob ring 102a as rotatable temperature control ring. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Hence, Dondurur teaches a knob to control cooking time and a ring to control temperature.  However, Dondurur does not explicitly teach a knob controlling temperature.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob 100 to control temperature with ring 504 showing temperature intervals and knob ring 102a to control time with ring 11a showing time intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have held that rearrangement of parts requires only ordinary skilling the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
“a knob ring provided around the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a prescribed increment,…. wherein the cooking time displayed on the display unit increases or decreases as much as a preset adjustment unit by moving the display unit in the first direction or the second direction,… wherein when the user applies a pressure to the knob ring in the first direction or the second direction,” (The claimed “by moving the display unit in the first direction or the second direction” is interpreted as the display unit is attached to knob ring such that display unit is moved when knob ring is moved as described in Fig. 3 of the original disclosure.
Paragraph [18] and Fig. 1 teaches “A knob 100 and indicator arrow 14a are attached to the rotatable planar time controller 104 for rotation therewith. The 
 However, Dondurur does not explicitly teach a knob ring controlling cooking time.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob 100 to control temperature with ring 504 showing temperature intervals and knob ring 102a to control time with ring 11a showing time intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have held that rearrangement of parts requires only ordinary skilling the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
 “wherein the knob ring is rotated from an initial position and configured to return to the initial position;…. and when the pressure applied to the knob ring by the user is removed, the knob ring returns to the initial position,” (Fig. 1 of Dondurur teaches ring 102a and 104 are configured to rotate. The claim “return to the initial position” is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.” Dondurur does not explicitly teach that knob ring has springs, a display unit, default cooking time, varying the default time, and push and lock mechanism.
Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and 4Serial No. 16/209,154Docket No. DAE-0036a display unit provided at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time… and the heating power level or the cooking temperature is displayed on the display unit”  (Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches in Fig. 7, a display unit 31 provided at one side of knob 27 to display the cooking temperature of an oven. Thus Wylie establishes a display unit to display the cooking temperature corresponding to the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the knob module in Dondurur by adding a display device to display cooking temperature as taught in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley.
 However, primary combination of references does not explicitly teach a display unit positioned at knob ring, default cooking time, varying the default time, and push and lock mechanism.
Stoufer teaches an improved knob assembly with encoder for any home appliance. Thus Stoufer is solving the same problem as the instant claim of control knob to control certain parameters associated with the appliance. Stoufer teaches a display device attached to a knob ring in Fig. 1A. 

    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring

    PNG
    media_image3.png
    432
    712
    media_image3.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the knob module in Dondurur by adding the display device to the knob ring as taught in Stoufer. One of ordinary skill in the art would have been motivated to do so because the display unit can be placed either on knob or knob ring; there are a limited number of identified, predictable solutions with a reasonable expectation of success.  MPEP 2143.E. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, the  
However, primary combination of references does not explicitly teach default cooking time, varying the default time, and push and lock mechanism.
“wherein when the user applies a pressure to the knob ring ……, a cooking time setting mode is started and the cooking time is displayed on the display unit,” (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [173] of the instant specification. 
Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. The display unit on instant pot further teaches displaying set cooking time as implied by the second screenshot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time and display cooking time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image4.png
    824
    1482
    media_image4.png
    Greyscale

 Screenshot of instant pot website teaching preset time for cooking

    PNG
    media_image5.png
    864
    1741
    media_image5.png
    Greyscale

Screenshot 2 of instant pot teaches cooking time displayed on display unit
However, primary combination of references does not explicitly teach varying the default time, and push and lock mechanism.
“wherein when the cooking time displayed on the display unit is changed and then is not changed any more for a certain time, setting of the cooking time is completed, wherein when the setting of the cooking time is completed, a countdown operation of the cooking time is performed and the cooking time is displayed on the display unit until the countdown operation is completed, and  wherein when the countdown operation is completed, a notification for notifying the completion of the countdown operation is displayed on the display unit.” (The limitation “wherein when the cooking time ….is changed and then is not changed any more for a certain time” is describing how a human would set a time using knob or buttons. The claim is interpreted as the control unit sets the input time value as cooking time. 
Kang teaches an induction device comprising a knob module and a control unit to control the temperature and time of cooking. Hence Kang is from the same field as the instant claim.
Kang teaches a timer display unit 325 and a timer adjustment unit 330 in Fig. 3. Paragraph [98-99] in Kang teaches “The timer adjustment unit 330 may receive a command for inputting a time according to a timer function. To be specific, the timer adjustment unit 330 may receive an input for increasing or decreasing the number displayed in the timer display unit 325… the timer 
Kang teaches in paragraph [96] “The timer display unit 325 may display a time in such a way that the number indicating the time decreases as the time elapses. In response to the setting time being finished, the timer display unit 325 may display ‘END’ indicating the completion of heating.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of end notification on display unit as taught in Kang to the knob module in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to provide a “dial-type handle (knob)” to control an induction cooker as taught in paragraph [4-5] in Kang. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A)
However, primary combination of references does not explicitly teach push and lock mechanism.
“wherein when a user pushes and rotates the knob to set the heating power level or the cooking temperature, the knob remains in a position moved by the user,”( O’Keefe teaches a control knob with a lock mechanism. The lock mechanism prevents the knob from inadvertent rotation. Hence O’Keefe is solving the same problem of locking the knob at a certain position as the instant claim.
Column 1, lines 50-55 in O’Keefe teaches “the lock mechanism may include two grasp segments (or push buttons) to be moved in a lateral or pivotal direction (e.g., substantially toward one another) to enable the knob to then be pushed forward (or inward) toward a surface of the appliance to engage (and enable rotation of) the control stem.” Hence O’Keefe teaches pushing and rotating the knob to change its position. It is implied that the knob remains its position unless moved again. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the lock feature of O’Keefe to the knob in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “for preventing inadvertent (e.g., accidental) changes to various settings or operating parameters of appliances” as taught by O’Keefe in column 1, lines 10-15. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A)
Regarding claim 2,
 “The cooking device of claim 1, wherein when the knob ring is manipulated in a state in which the cooking time has not been set, a cooking time setting mode is started.”  (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [131] of the instant specification. Modified Dondurur does not explicitly teach setting the timer at a default value. Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image4.png
    824
    1482
    media_image4.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Regarding claim 13,
“The cooking device of claim 1, wherein the knob ring has an annular shape surrounding the knob and includes a protrusion that protrudes upward at an upper portion of the knob ring.”(Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. Wiley teaches annular knob ring 25 
    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have .
Regarding claim 14,
“The cooking device of claim 13, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface,” (Dondurur does not teach protrusion on knob ring. Wiley teaches a protrusion on knob ring with a front surface in Fig. 7 and a display 31 on knob 27. Wiley does not explicitly teach having a display on protrusion 65. Stoufer teaches a display device attached to knob ring in Fig. 1A. 

    PNG
    media_image3.png
    432
    712
    media_image3.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, it would have been obvious to rearrange the display device from the knob to the protrusion of the knob ring in Wiley as the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
 “wherein the knob ring is configured to automatically return to the initial position by an elastic force when the knob ring is released such that the display screen is positioned at the initial position.” (The claim is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.” Dondurur does not explicitly teach spring attached to knob 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 15,
“The cooking device of claim 13, wherein the protrusion and the display screen is positioned higher than the upper surface of the knob when the knob ring is positioned in the initial position and is configured to rotate about the knob together with a body of the knob ring.”  (Dondurur does not teach protrusion on knob ring. Fig. 1A of Stoufer teaches a display device attached to knob ring at a position higher than the knob. However, Stoufer does not explicitly teach that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device as taught in Stoufer to the knob assembly of Dondurur and make it rotatable with knob ring as taught in Wiley. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, it would have been obvious to rearrange the display device 31 from the knob to the protrusion 65 of the knob ring in Wiley as the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) , instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and in view of Gombert et al., US9606644 (hereafter Gombert).
Primary combination of references does not explicitly teach that controller can execute different commands based on time intervals of the timer knob ring rotation. 
Regarding claim 3,
“The cooking device of claim 1, wherein when the knob ring is manipulated to perform a click operation in which the knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the cooking time increases or decreases according to a number of instances of the click operation.”  (The limitation is interpreted as the based on variation of time intervals of the timer knob rotation, the controller can execute different commands. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.)
Regarding claim 4,
“ The cooking device of claim 1, wherein when the knob ring is manipulated to perform a holding operation in which the knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the cooking time continuously increases or decreases until the knob ring is released.” (The limitation 1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and in view of tickcounter.com (hereafter tickcounter).
“The cooking device of claim 1, wherein a unit of time of the cooking time displayed on the display unit is varied according to a length of the set cooking time.” (The claim is interpreted as the time display includes units of time. Primary combination of references does not explicitly teach displaying units of time on the display unit. Tickcounter teaches an online countdown timer with units of time in years, days, hours, minutes, and seconds where appropriate units with values are shown based on the user input set-time. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of units of time as taught in tickcounter to the time display unit as taught in Dondurur. One of 

    PNG
    media_image6.png
    753
    1563
    media_image6.png
    Greyscale

Screenshot of an online countdown timer with units of time
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe) as applied to claim 1 above and further in view of Klein, US 20160029829 (hereafter Klein).
Regarding claim 7,
“The cooking device of claim 1, wherein when the knob module is controlled to set a preheat temperature in a state in which the heating module is not heating the heating module is controlled to heat until a temperature of the heating module reaches the preheat temperature.”   (Primary combination of references does not explicitly teach preheating. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art 
Regarding claim 8,
“The cooking device of claim 7, wherein when the temperature of the heating module reaches the preheat temperature, at least one of the display unit or an audio output unit is controlled to generate a preheating end notification.” (Primary combination of references does not explicitly teach preheating. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [33] “If bake or convection bake is selected, pressing the stop/start button 38 will initiate preheating and the display 26 will show PREHEATING. The control unit is configured to generate an audible beep when the set temperature is reach, thereby prompting a user to add food to the oven 10 and initiate baking.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in 
Regarding claim 9,
“The cooking device of claim 7, wherein when the knob ring is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature, the heating module is controlled to operate 6Serial No. 16/209,154Docket No. DAE-0036 until a duration of operating the heating module reaches a preset target cooking time.”  (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Dondurur also teaches setting the cooking temperature by knob ring 102a in Fig. 1. However, modified Dondurur does not explicitly teach preheat temperature. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 10,
“The cooking device of claim 9, wherein when the duration of operating the heating module reaches the target cooking time, at least one of the display unit or an audio output unit is controlled to output a cooking end notification.”  (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346 (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Shao et al., US 9536413 (hereafter Shao).
“ The cooking device of claim 7, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating operation of the heating module is performed on the basis of the preheat temperature for a preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset cooking time. However, Dondurur does not teach waiting time after preheating. 
Klein teaches preheating in paragraph [35]. Shao teaches in Fig. 3 that a controller detects a first event, measures a time interval, at the end of time 

    PNG
    media_image7.png
    751
    776
    media_image7.png
    Greyscale

Fig. 3 of Shao teaches a flowchart to control temperature
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein as the first event, then add a time interval, and at the end of time 
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 7, wherein when the temperature of the preheating module is set to be lower than a current temperature of the heating module before the temperature of the heating module reaches the preheating temperature, the temperature of the heating module is regarded to have reached the preheating temperature.” (The claim is describing ON/OFF controller. 

    PNG
    media_image8.png
    850
    1764
    media_image8.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic 
 Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and further in view of the applicant admitted prior art in US application 16/209154, US 20190170360 (hereafter ‘154).
Regarding claim 16,
“wherein the plurality of knob modules include: a knob provided on the front surface and configured to rotate to set the heating power level or the cooking temperature; a knob ring provided around the knob and configured to rotate coaxially relative to the knob, the knob ring being configured to rotate to set the cooking time; and a display formed at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time,… wherein when a user pushes and rotates the knob to set the heating power level or the cooking temperature, the knob remains in a position moved by the user and the heating power level or the cooking temperature is displayed on the display, wherein when the user applies a pressure to the knob ring in the clockwise direction or the counter-clockwise direction, a cooking time setting mode is started and the cooking time is displayed on the display, and when the pressure applied to the knob ring by the user is removed, the knob ring returns to the initial position, wherein the cooking time displayed on the display increases or decreases as much as a preset adjustment unit by moving the display in the clockwise direction or the counter-clockwise direction, wherein when the cooking time displayed on the display is changed and then is not changed any more for a certain time, setting of the cooking time is completed, wherein when the setting of the cooking time is completed, a countdown operation of the cooking time is performed and the cooking time is displayed on the display until the countdown operation is completed, and wherein when the countdown operation is completed, a notification for notifying the completion of the countdown operation is displayed on the display” 
 “wherein the knob ring has an annular body and a protrusion that protrudes upward from the annular body, the display being provided in the protrusion,”  (similar scope to claims 13 and 14,therefore rejected under the same argument)
“and wherein the knob ring is configured to rotate in a clockwise or a counter-clockwise direction from an initial position to increase or decrease the cooking time,” (annotated Fig. 1 of Dondurur)

    PNG
    media_image9.png
    547
    685
    media_image9.png
    Greyscale
 
Fig. 1 of Dondurur
“and return to the initial position when the knob ring is released such that the display is positioned above the knob,” (similar scope to claim 14, therefore rejected under the same argument)
“ A cooking device comprising: a body; a heating module including a plurality of heating elements provided on an upper surface of the body; a controller configured to control the plurality of heating elements; and a plurality of knob modules provided on a front surface of the body and configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,” 8Serial No. 16/209,154Docket No. DAE-0036(Background section of the instant specification,’154, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 with knobs 52 on a front surface of the body. Paragraph [14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.” Paragraph [11] teaches “a control unit 51 configured to control the cooktop unit 21, the oven unit 30, the drawer unit 40.”
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in modified Dondurur in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to “accurately and 

    PNG
    media_image10.png
    601
    641
    media_image10.png
    Greyscale

Fig. 1 of 16/209154 teaches prior art cooking device
Regarding claim 17,
“The cooking device of claim 16, wherein the knob ring is configured to rotate a prescribed amount in the clockwise or the counter-clockwise direction and return to the initial position by an elastic force.” (Similar scope to claims 14 and 16, therefore rejected under the same argument.)  
Regarding claim 18,
“The cooking device of claim 16, wherein the controller is configured to set the cooking time to a prescribed value when the knob ring is initially rotated.” (Similar scope to claim 1, therefore rejected under the same argument.)  
Regarding claim 19,
“The cooking device of claim 16, wherein the controller is configured to increase the cooking time when the knob ring is rotated in the clockwise direction and reduce the cooking time when the knob ring is rotated in the counter-clockwise direction.”  (Annotated Fig. 1 of Dondurur.) 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), instant pot website(hereafter instant pot), Kang et al., US 20170303346   (hereafter Kang), and O’Keefe et al., US 8967019 (hereafter O’Keefe), and applicant submitted prior art in 16/209154, US 20190170360 (hereafter ‘154) as applied to claim 16 above and Gombert.
 “The cooking device of claim 16, wherein the controller is configured to increase or decrease the cooking time by a preset increment when the knob ring is held in a rotated position for less than a prescribed amount of time, and continuously increase or decrease the cooking time when the knob ring is held in the rotated position for at least the prescribed amount of time.” (Similar scope to claims 3 and 4, therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on December 22, 2021 with respect to claim(s) 1-4, 6-20 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on September 22, 2021 are withdrawn due to the amendment of claims 1 and 16. However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761